Citation Nr: 1317046	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-33 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of a head injury, to include headaches, scars, low back pain, and neck pain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1985 to March 1988.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a February 2006 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO), of the Department of Veterans Affairs (VA). 

In March 2013, the Veteran presented testimony at the RO before the undersigned.  A transcript of that hearing has been included in the claims folder. 

The  issues of entitlement to service connection for bilateral hearing loss and pseudofolliculitis barbae have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these two issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); cf. Walker v. Shinseki, 706 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology could not establish a nexus to service for conditions other than chronic diseases listed in 38 U.S.C.A. § 1101 (West 2002)).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran's service treatment records substantiate his reports that he sustained a head injury in service.  He testified that he received a large number of stitches and that he still has scars from the injury.  He has reported that the scars are tender and painful and that he also has experienced headaches and pain radiating down from the site of the injury.  He has also had several post-service head injuries.  Treatment records show that these occurred in October 1990, December 1999, and March 2005.  Given the documented in-service injuries, the reports of current symptoms and the Veteran's reports of symptoms that predated the post service injuries; an examination is needed to clarify whether the Veteran has current disability related to the in-service, as opposed to post-service, injuries.

The Veteran also testified that he began receiving treatment for headaches at the VA Medical Center in Pittsburgh (Oakland or University Drive Campus) in March 1988, and continued to receive treatment on a monthly basis thereafter.  Records of this treatment are not in the claims folder.  VA has a duty to obtain these records.  38 C.F.R. § 3.159(c)(2) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (records created by VA are constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body).

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) should obtain records of the Veteran's treatment for headaches at the University Drive Campus of the Pittsburgh VA Medical Center for the period from March 1988 to the present. 

Efforts to obtain these records must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, the Veteran should be informed of this fact, of the efforts made to obtain the records, and of any further actions that will be taken with regard to the claim.

2.  The AOJ should then arrange for the Veteran to be examined by a doctor, if feasible, in order to determine whether the Veteran has current residuals of the documented in-service head injury; to include headaches, scars, low back pain, and neck pain.  

The examiner should review the claims folder and state that this has been accomplished in the examination report or addendum.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The examiner should express an opinion as to whether it is at least as likely as not that the Veteran has current residuals of the in-service head injury.  

"Current residuals" means a disability shown at any point since around the time the Veteran filed his claim in August 2005.

In providing this opinion the examiner should consider and discuss the Veteran's testimony that he has continued to experience headaches since the in-service head injury and received VA treatment beginning shortly after his release from active duty.  

The examiner should also consider and discuss the reports of post-service head injuries in conjunction with the Veteran's testimony that at least one of these injuries occurred at a site different from that of the in-service injury.

The examiner must provide reasons for the opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion; or whether the inability to provide the necessary opinion is due to the limits of medical knowledge. 

3.  If the Veteran fails without good cause to report for the scheduled examination, include a copy of the notice of examination that was sent to him.

4.  The AOJ should review the examiner's opinion.  If the report does not include the information sought in this remand, the report must be returned for corrective action.

5.  If the benefits sought on appeal remain denied, the AOJ should issue a supplemental statement of the case.  The case should then be returned to the Board, if in order. 

The purpose of the examination requested in this remand is to obtain information which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



